DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 29, none of the prior art fairly teaches or suggest a polishing composition, comprising zirconium oxide as abrasive grains, the polishing composition having pH of 11.0 or more and less than 12.5, the zirconium oxide having element concentrations of sodium, magnesium, aluminum, potassium, calcium, titanium, chromium, iron, manganese, nickel, copper, zinc, lead, and cobalt of less than 1 ppm each, wherein the abrasive grains of the zirconium oxide have an average primary particle size of 5 nm or more and less than 100 nm. The prior art teaches similar compositions (See Haerle et al. US 2012/0171936). However, there is no motivation or suggestion to modify the prior art using both the specific pH range and the impurity range, in combination with the other limitations of the claims, as the prior art shows that the impurity concentration of the abrasive grains does not have a positive correlation to the impurity of the polished substrate. Therefore, independent claims 1 and 29 are seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734